DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1 – 3, 11 – 13 and 20 are currently amended in the claims dated 11/23/2020.  Claims 1 – 3 and 11 – 13 are currently amended in the claims dated 02/26/2021.  Claims 4 and 14 are canceled in the claims dated 02/26/2021.
This office action is in response to submission of the amendments on 11/23/2020 and 02/26/2021, the latter of which were in response to an Examiner-initiated interview (see Interview Summary included with the instant Office Action).
Examiner had a telephonic conversation with Attorney Brent Knight on 02/25/2021 to discuss amendments to overcome a new potential 112(b) rejection introduced by the amendments dated 11/23/2020 for claims 1 and 3 (and similarly for claims 11 and 13).  Agreement was reached on 02/26/2021 regarding proposed amendments to overcome the potential 112(b), however no authorization for an Examiner’s amendment was received.  An amended claim set was filed by Applicant on 02/26/2021 which are entered.  Therefore the amended claims dated 02/26/2021 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejection - 35 USC § 112
Applicant’s amendments dated 11/23/2020 overcome the 112(b) rejection for claim 20.  Therefore the rejection is withdrawn.  
Applicant’s amendments dated 02/26/2021 overcome a new potential 112(b) rejection for claims 1 – 20 based on the amendments dated 11/23/2020.  Therefore no instant 112(b) rejection is included.

Response to Claim Rejection - 35 USC § 103
Applicant’s amendments overcome the cited prior art.  Therefore the prior art rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record taken individually or in combination with the prior art of record disclose the claim 1 (and similarly claim 11) method for performing hydrocarbon operations comprising: “partitioning the parent horizon in the subsurface model based on a fault network associated with the subsurface model into a plurality of subregions; partitioning the adjacent horizon in the subsurface model based on the fault network associated with the subsurface model into a plurality of subregions … (iii) morphing the parent mesh in the selected subregion to the adjacent subregion of the adjacent horizon to create a morphed mesh of the adjacent horizon; wherein morphing the parent mesh from the parent horizon of the selected subregion is constrained by boundaries of the adjacent subregion, wherein the morphed mesh includes a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lie, K. "An Introduction to Reservoir Simulation Using MATLAB: User Guide for the Matlab Reservoir Simulation Toolbox (MRST)" teaches extruding a 2D mesh along pillars which are oriented along fault lines, and teaches arbitrarily distorting a 2D mesh to follow a surface.
Dulac et al. (US 2015/0120262) teaches that an induced mesh may be a mesh in which the curvature or resolution of the mesh may be non-uniformly "adapted" to conform or align to the geological structures.
Nguyen et al. (US 2016/0097880) teaches a parent horizon followed by a parent volume and child horizons or, alternatively, by parent volume followed by parent horizon and then child horizon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129